Judgment appealed from in favor of the plaintiff Katherine Fichte reversed and a new trial ordered, with costs to the appellant to abide the event, unless the said plaintiff stipulates to reduce the judgment as entered to the sum of $905.85; in which event the judgment as so modified is affirmed, without costs. Judgment appealed from in favor of plaintiff Richard Fichte reversed and a new trial ordered unless said plaintiff stipulates to reduce the judgment as entered to the sum of $250; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Finch, McAvoy, Martin, O’Malley and Sherman, JJ.